Case 2:18-cv-00139-JDL Document 76 Filed 04/30/20 Page 1 of 4                  PageID #: 647



                      IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


                                         :
SECURITIES AND EXCHANGE COMMISSION, :
                                         :                CIVIL ACTION
                Plaintiff,               :
                                         :                Case No.: 2:18-139-JDL
     v.                                  :
                                         :
MICHAEL A. LIBERTY; BRITTANY LIBERTY; :
PAUL HESS; RICHARD LIBERTY;              :
GEORGE J. MARCUS;                        :
MOZIDO INVESCO, LLC;                     :
FAMILY MOBILE, LLC; BRTMDO, LLC          :
BRENTWOOD FINANCIAL, LLC; and            :
TL HOLDINGS GROUP, LLC                   :
                                         :
                        Defendants,      :
                                         :
     and                                 :
                                         :
XANADU PARTNERS, LLC                     :
                                         :
                        Relief Defendant :
                                         :


                 LIBERTY DEFENDANTS’ SECOND STATUS REPORT

       COME NOW, Defendants Michael A. Liberty, Mozido Invesco, LLC, Family Mobile,

LLC, BRTMDO, LLC, Brentwood Financial, LLC, and TL Holdings Group, LLC (the “Liberty

Defendants”), by and through their undersigned attorneys, and pursuant to the Court’s August 8,

2019 Order on Defendants’ Fourth Motion to Stay Civil Proceedings (ECF No. 73) and General

Order 2020-2, hereby provide the following Status Report on the progress of the criminal case

against Messrs. Liberty and Hess.

       On February 27, 2020, the Court (Singal, J.) continued Mr. Liberty’s criminal trial until

October, 2020. See Speedy Trial Order, Docket No. 2:19-cr-00030-GZS, ECF No. 133. Jury
Case 2:18-cv-00139-JDL Document 76 Filed 04/30/20 Page 2 of 4                     PageID #: 648



selection is presently scheduled for October 5, 2020, with trial commencing on October 13, 2020

and lasting until November 20, 2020. See Trial Scheduling Order & Report of Conference,

Docket No. 2:19-cr-00030-GZS, ECF No. 133. The Court has informed the parties that the trial

dates are firm and will not be continued. That said, the impact, if any, of the recent public health

crisis and the resulting suspension of all jury trials until further Order of the Court on the

scheduling of Mr. Liberty’s criminal trial remains unknown.

       Dated at Portland, Maine this 30th day of April, 2020.

                                              /s/     Thimi R. Mina
                                                      Thimi R. Mina

                                              /s/     Jay P. McCloskey
                                                      Jay P. McCloskey

                                              /s/     Alfred C. Frawley IV
                                                      Alfred C. Frawley IV

                                                      McCloskey, Mina, Cunniff & Frawley, LLC
                                                      12 City Center
                                                      Portland, Maine 04101
                                                      (207) 772-6805
                                                      (207) 879-9375
                                                      tmina@lawmmc.com
                                                      jmccloskey@lawmmc.com
                                                      afrawley@lawmmc.com

                                              PRO HAC VICE:

                                              /s/     Jay A. Dubow
                                                      Jay A. Dubow

                                              /s/     Richard J. Zack
                                                      Richard J. Zack

                                              /s/     Abigail A. Hazlett
                                                      Abigail A. Hazlett

                                              /s/     Craig G. Steen
                                                      Craig G. Steen




                                                -2-
Case 2:18-cv-00139-JDL Document 76 Filed 04/30/20 Page 3 of 4       PageID #: 649



                                          Pepper Hamilton LLP
                                          18th and Arch Streets, Two Logan Square
                                          Philadelphia, Pennsylvania 19103
                                          (215) 981-4000
                                          (215) 981-4750
                                          dubowj@pepperlaw.com
                                          zackr@pepperlaw.com
                                          hazletta@pepperlaw.com
                                          steenc@pepperlaw.com

                                          Attorneys for Defendants Michael A. Liberty,
                                          Mozido Invesco, LLC, Family Mobile, LLC,
                                          BRTMDO, LLC, Brentwood Financial, LLC
                                          and TL Holdings Group, LLC




                                    -3-
Case 2:18-cv-00139-JDL Document 76 Filed 04/30/20 Page 4 of 4                    PageID #: 650



                                CERTIFICATE OF SERVICE

       I, Alfred C. Frawley IV, hereby certify that on this April 30, 2020, I caused the foregoing

LIBERTY DEFENDANTS’ SECOND STATUS REPORT to be filed with the Court’s

CM/ECF system, which will send notification of this filing to all counsel of record.

       Dated at Portland, Maine this 30TH Day of April, 2020.



                                             /s/     Alfred C. Frawley IV
                                                     Alfred C. Frawley IV

                                                     McCloskey, Mina, Cunniff & Frawley, LLC
                                                     12 City Center
                                                     Portland, Maine 04101
                                                     (207) 772-6805
                                                     (207) 879-9375
                                                     afrawley@lawmmc.com

                                                     Attorneys for Defendants Michael A. Liberty,
                                                     Mozido Invesco, LLC, Family Mobile, LLC,
                                                     BRTMDO, LLC, Brentwood Financial, LLC
                                                     and TL Holdings Group, LLC




                                               -4-
